Citation Nr: 0120615	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-33 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
diagnosed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Fiancée


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served in the Army from June 1969 to March 
1972, including service in Vietnam from June 1971 to March 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana which denied the 
appellant's claim of entitlement to service connection for a 
psychiatric condition including depression and anxiety.

In August 1998, the RO issued a rating decision in which the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) was denied.  The 
appellant was notified of this rating decision.  Since the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for an appeal on the PTSD issue, 
the Board has not included it in its appellate review.

The Board notes that the evidence of record indicates that 
the claims file sent to the Board by the RO is a rebuilt 
file.  Apparently, the original claims file was lost some 
time in the first quarter of 1999; the file seems to have 
been lost while in transit between the Louisiana Department 
of Veterans Affairs and the RO.

In March 1998, a personal hearing was held at the RO.  The 
transcript of the hearing shows that the appellant withdrew 
his appeal for his claim of entitlement to service connection 
for a low back disorder.  He also submitted a written 
statement to that effect.  Therefore, the Board finds that 
the appeal for the claim of entitlement to service connection 
for a low back disorder has been withdrawn.  38 C.F.R. 
§ 20.204.  The case is now ready for appellate review.


REMAND

The August 1998 Supplemental Statement of the Case (SSOC) 
indicates that the appellant's claim for service connection 
for depression and anxiety was denied as being not well-
grounded.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In view of the account given by the appellant of events that 
purportedly happened in service and of the medical treatment 
that followed, the Board will ask for the RO to attempt to 
develop the record further as will be explained below.  
Regardless of whether additional records are obtained, the 
appellant should also be afforded a VA examination to 
determine if any of the mental disorders reported in the 
claims file are linked to active duty in any way.

In addition, a review of the claims file shows that the file 
is a rebuilt one and that the complete service medical record 
of the appellant is not of record.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Here, for all intents and purposes, the appellant's service 
medical records have been irretrievably lost.  It is unclear 
whether the RO has attempted to obtain alternative records, 
such as morning reports and Surgeon General's records, to 
show that the appellant had treatment during his active duty.  
The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in fire-related cases.  A 
non-exhaustive list of documents follows which may be 
substituted for service medical records in this case: 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians by which or by whom a veteran may have been 
treated, especially soon after service discharge, letters 
written during service, photographs taken during service, 
pharmacy prescription records, and insurance examinations.  
VA Adjudication Procedure Manual, Manual M21-1, Part III, 
paragraph 4.25(c) and 4.29 (October 6, 1993).

From the service medical records that are currently 
available, it appears that, after undergoing a medical 
examination on June 3, 1969, the appellant was initially 
rejected because he was underweight.  He thereafter underwent 
another physical examination on June 9, 1969, and was found 
to be fit for military service.  On that same date, the 
appellant signed an authorization for the administration of 
anesthesia at AFEES, New Orleans.  It is unknown if any 
procedure was ever performed at that facility.  The RO should 
ascertain whether that medical facility has any records 
pertaining to the appellant.  

Some of the appellant's service personnel records are in 
evidence.  From June 9th to June 22nd, 1969, the appellant was 
at the USA Receiving Station (3160), and thereafter he was 
assigned to Company E of the 6th Training Battalion of the 
Second Training Brigade USATC until August 18, 1969.  It 
appears that the appellant underwent three different 
investigation/clearance actions during his first few months 
of active duty.  The service personnel records also reveal 
that the appellant was absent without leave (AWOL) on two 
occasions in 1970 for a total of 14 days; these apparently 
account for the appellant's reduction in rank from E4 to E3 
and then to E2.  The RO should make attempts through all 
appropriate channels to obtain the reports associated with 
the investigations, performance evaluations and disciplinary 
actions indicated on the personnel records currently in 
evidence.  

The appellant underwent a VA psychologic examination in April 
1998.  The examiner concluded that the appellant was 
currently suffering from an anxiety disorder and a dysthymic 
disorder and that these current psychiatric diagnoses could 
be related to events the appellant described as occurring in 
service.  The appellant testified during his March 1998 
personal hearing at the RO that he was the only black in his 
training battalion and that all the drill instructors and 
even the company commander were disciplined after a doctor 
reported the appellant's physical condition.  See Hearing 
Transcript pp. 2 and 8-9.  During the April 1998 VA 
psychologic examination, the appellant stated that two of the 
drill instructors were named "Sgt. Drew" and "Sgt. 
Cattles."  He also stated that a trainee named "Daniels" 
disappeared at this time.  During a September 2000 VA therapy 
session, the appellant described an incident in Vietnam in 
which a "Sgt. Smith" was shot and then fell over and died 
on him.  

It does not appear that the RO made any attempt verify the 
incidents described by the appellant by contacting the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)) or other appropriate 
organization.  The appellant should be offered an opportunity 
to provide specific information that would permit such 
search.

The Board also notes that daily personnel actions such as 
wounded or killed in action can be obtained directly from the 
Director, National Archives and Records Administration 
(NARA); information concerning casualties in a particular 
province at a particular time is also available at various 
Vietnam veteran Internet sites.

The appellant testified at his March 1998 personal hearing at 
the RO that he was initially treated for depression and 
anxiety in the first two or three months after his discharge 
from active duty.  He further stated that this treatment was 
provided by his family doctor and that he still saw this 
doctor from time to time.  See Hearing Transcript pp. 11-12.  
The evidence of record includes a July 1997 written statement 
from this doctor indicating that the appellant had no anxiety 
problems prior to service and that he suffered from chronic 
anxiety and recurrent depression after service related to 
"nerve problems" he had in service.  Treatment records from 
this doctor reveal that the appellant sought treatment for 
complaints of nervousness and depression in February 1994.  
However, this physician has not provided any records dated 
before November 1990.  The RO should take steps to obtain all 
earlier records and to ask the doctor when he first treated 
the appellant for symptoms related to anxiety or depression.

Review of the medical evidence of record reveals that, in 
addition to the dysthymic disorder and the anxiety disorder 
diagnosed during the April 1998 VA examination, other 
diagnoses have been made over the years, including chronic 
pain patient with maladaptive behaviors and post-traumatic 
stress disorder.  There are also indications in the medical 
evidence of record that the appellant's depression and 
anxiety are related to the pain from his 1988 back injury.  
Inasmuch as there seems to be conflicting information as to 
the correct diagnosis and the incidents believed to have 
triggered the disorder, another examination would be helpful 
in adjudicating this case.

Lastly, a review of the evidence of record also reveals that 
the appellant was in receipt of Social Security (SSA) 
disability benefits for approximately the first six years of 
the 1990-decade.  The benefits were apparently terminated in 
1996, and the appellant subsequently reapplied for benefits.  
It appears he was scheduled for a hearing before an 
Administrative Law Judge at SSA sometime in 2000, but he 
failed to appear and presumably the benefits were denied.  
The Court has held that where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
appellant was also in receipt of Workers Compensation 
benefits for at least a couple of years after he injured his 
back at work in 1988.  The RO should also obtain the medical 
records associated with the appellant's Workers Compensation 
benefits.

The evidence of record is insufficient for the Board to 
render a decision on whether the appellant suffers from a 
psychiatric disorder, namely anxiety and/or depression, that 
is related to service.  The considerations described above 
require a search for relevant service personnel records and 
for medical records, as well as further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any psychiatric treatment 
records that might be pertinent that are 
not on file.  If so, an attempt to obtain 
the records should be undertaken.  To the 
extent that there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels, 
including a search for AFEES, New Orleans 
records and records from the USA Receiving 
Station (3160).  The RO should also 
attempt to obtain copies of pertinent sick 
call reports by performing a records 
search with the NPRC and by directly 
contacting, if feasible, any existing Army 
facilities relating to the appellant and 
his service.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

4.  The RO should take appropriate steps 
to secure the rest of the appellant's 
service personnel records, including 
investigation reports, performance 
evaluation reports and reports pertaining 
to disciplinary actions (reduction in 
rank) or Article 15 proceedings, from the 
Official Military Personnel File (OMPF) or 
from any other appropriate source.  These 
records should be associated with the 
claims file.

5.  After securing the necessary releases, 
the RO should obtain all treatment records 
from Dr. Louis Shirley, Jr. not currently 
of record.  The doctor should be asked to 
detail the first time the appellant sought 
treatment for depression or anxiety and 
what treatment was provided.

6.  The RO should contact the SSA to 
obtain official documentation of the SSA 
disability benefits received by the 
appellant between 1989 and the 1996 
termination of said benefits, as well as 
any subsequent application or award of 
benefits.  The RO should obtain a copy of 
any Administrative Law Judge Decision, 
including the List of Exhibits and copies 
of the medical records upon which any such 
original or continuing award was based or 
upon which any denial was based.  All of 
these records are to be associated with 
the claims file.

7.  After securing the necessary releases 
and with assistance from the appellant as 
needed, the RO should take appropriate 
steps to secure copies of the medical 
records associated with the Workers 
Compensation benefits awarded to the 
appellant after his work-related back 
injury in 1988.  

8.  The RO should take appropriate steps 
to ascertain whether or not any "Sgt. 
Smith" was killed in Vietnam between June 
7, 1971 and March 15, 1972.

9.  The RO should review the file and 
prepare a summary of all of the claimed 
in-service incidents causing emotional 
distress already reported by the appellant 
in previous statements and to examining 
health care professionals.  This summary 
and all associated documents, including 
his service personnel records, should be 
sent to USASCRUR, 7798 Cissna Road, Suite 
101, Springfield, VA 22150.  USASCRUR 
should be requested to provide any 
information available which might 
corroborate the incidents alleged by the 
appellant.  This should include obtaining 
information pertaining to whether a 
trainee at Fort Campbell named "Daniels" 
disappeared between June and August of 
1969, whether charges were pressed against 
drill instructors with the 6th Training 
Battalion of the Second Training Brigade 
USATC at Fort Campbell between June and 
August of 1969, whether any drill 
instructors or company commanders with the 
6th Training Battalion of the Second 
Training Brigade USATC at Fort Campbell 
were transferred between June and August 
of 1969, and whether the appellant was the 
only African-American soldier in the 
battalion at that time, including 
information perhaps recorded in the 
Training Battalion and/or Company E 
Histories, if any.

10.  Thereafter, the RO should list the 
verified distressing in-service incidents, 
if appropriate, and schedule the appellant 
for an examination by a VA psychiatrist to 
determine the nature and extent of any 
psychiatric disorder present.  The entire 
claims file must be made available to and 
reviewed by the examiner in connection 
with the examination.  The examination 
report should include a detailed account 
of all psychiatric pathology found to be 
present.  The examination report should 
reflect review of pertinent material in 
the claims file.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with the current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  The examiner should reconcile the 
various diagnoses of record and should 
specify which symptoms are associated with 
each of the disorder(s).

More specifically, the examiner should 
express a medical opinion for the record 
on the question of whether it at least as 
likely as not that any verified incident 
experienced by the appellant during his 
basic training or active duty is 
etiologically related to, or the cause of, 
any psychiatric pathology currently 
demonstrated by the appellant.

11.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


